The plaintiff claims this action to be one brought to charge the defendants as trustees as provided in section 2224 of the Civil Code and in this behalf he seeks to recover a money judgment for $2,674. The defendants appeared and answered and a trial was had on the facts. Judgment was ordered for the defendants. The appeal is from the judgment and is supported by a bill of exceptions.
The answers alleged, and the trial court found, that the plaintiff's claim was barred by the plaintiff's laches. In support of the defense of laches much evidence was introduced. *Page 204 
It is not conflicting. It shows that an ever decreasing fund existed from 1896 down to the date of trial; that each defendant, at one time or another, had the handling of some of the moneys; that no defendant profited any sum whatever out of it; that every cent was paid over to Jean Pyatt, the beneficiary; that as early as May 2, 1911, the plaintiff could have legally asserted a claim to the residue; that with full knowledge of all of the facts, the plaintiff at first disclaimed any intention of asserting title, and did not, till three years, four months, and nineteen days thereafter, attempt to assert any title. The record does not contain any excuse for this great delay. We think the facts found by the trial court constitute a complete defense. (Cahill v. Superior Court,145 Cal. 42, 44, [78 P. 467]; Marsh v. Lott, 156 Cal. 643, [105 P. 968].) The question as to what length of time will constitute a defense on the ground of laches must necessarily be determined by the circumstances of each case, and is addressed to the sound discretion of the chancellor. In the light of the above-mentioned facts, the discretion of the chancellor certainly was not abused. The judgment is affirmed.
Lennon, P. J., and Beasly, J., pro tem., concurred.